Case: 4:19-cr-00697-SRC-SPM Doc. #: 7 Filed: 11/18/19 Page: 1 of 1 PagelD #: 13

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DIVISION
UNITED STATES OF AMERICA, )
Plaintiff,
Vv. Case No. 4:19 CR 697 SRC/SPM
EARL WATKINS, ;
Defendant.

ORDER

IT IS HEREBY ORDERED that, pursuant to the provisions of the Criminal Justice Act,
18 U.S.C. § 3006A and the Criminal Justice Act Plan for the Eastern District of Missouri, IV, the
Federal Public Defender for this District is hereby appointed to represent the above-named
defendant for:

om The initial appearance.

ao All further proceedings in this case.

Au oleriok he Fall.

FREDERICK R. BUCKLES
UNITED STATES MAGISTRATE JUDGE

Dated this 18th day of November, 2019.
